DETAILED ACTION
This office action is in response to the communication received on 09/17/2021 concerning application no. 15/759,129 filed on 03/09/2018.
Claims 1-18 and 24-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 24-25 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate and/or render obvious, either solely or in combination, a method with a teleoperational manipulator with a position measuring device that is used to linearly drive a medical instrument having a shape sensor, an optical fiducial, a rigid proximal end into a patient with another optical fiducial. The instrument optical fiducials, and the reference points determined by the position measuring device in relation to a shape sensor by the patient optical fiducials, and the shape information is then used for the determination of the position of the body of the instrument.
With regard to independent claim 9, the prior art fails to anticipate and/or render obvious, either solely or in combination, a method with a teleoperational manipulator that has a fixed optical fiducial on its insertion track and is able to linearly move a medical instrument having an optical fiducial and a rigid proximal end with a reference portion. The configuration is then used to calibrate a plurality of insertion measurement s and determine the patient pose and the position of the elongated body of the medical instrument with the location information, calibrated measurements, and patient pose.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (PGPUB No. US 2010/0030063): Teaches the use of a medical instrument with an elongated body with a shape sensor. But is silent regarding its placement on a teleoperational manipulator for the determination of the instrument pose based on the insertion measurements obtained with the teleoperational manipulator.
Huack et al. (PGPUB No. US 2007/0185485): Teaches the use of a teleoperational manipulator. However, fails to teach the determination of a position of a reference point of the shape sensor with respect to the position measuring device of the teleoperational manipulator.
Foley et al. (PGPUB No. US 2011/0028894): Teaches the use of an insertion track and optical reflectors. However the optical reflectors are not fixed onto the insertion track while in use for calibration with respect to moving reference portion of the elongated body of the medical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793               



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793